


115 HR 5446 IH: To amend the Internal Revenue Code of 1986 to restrict the immediate sale of seized property by the Secretary of the Treasury to perishable goods.
U.S. House of Representatives
2018-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5446
IN THE HOUSE OF REPRESENTATIVES

April 10, 2018
Mr. Ferguson (for himself and Mr. Crowley) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to restrict the immediate sale of seized property by the Secretary of the Treasury to perishable goods.
 
 
1.Rules for seizure and sale of perishable goods restricted to only perishable goods 
(a)In generalSection 6336 of the Internal Revenue Code of 1986 is amended by striking or become greatly reduced in price or value by keeping, or that such property cannot be kept without great expense.  (b)Effective dateThe amendment made by this subsection shall apply to property seized after the date of the enactment of this Act. 

